Title: To Thomas Jefferson from George Jefferson, 22 July 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 22d. July 1806
                        
                        I have by this mail received a letter from James Walker in which he informs me that some iron lately received
                            from Philada is much wanted for the mill.—it was forwarded on the 8th by a boat belonging to Wm Faris—as it had not arrived I conclude it must have been left by the way
                            for want of water.—some coal which Mr. W directs to be forwarded by a waggon, shall be sent if I can get one to take it—I
                            understand however that but very few waggons have been down since harvest.—those from Staunton never will take other
                            loading, if they can get it for that place. it will be best therefore I think if Mr. Higginbotham can get some
                            neighbourhood waggon to call.—the eight packages have arrived from George Town. I will likewise endeavour to get a waggon
                            to take them. Mr. Wythes books &c are packed up; I suppose however that I need not be in a hurry to forward them,
                            & shall therefore wait for an order from Mr. H—and particularly as great care will be required in their removal. an
                            inventory of them you will find inclosed.
                        But four hhds more of your Tobacco have yet arrived. I have not received any
                            manifests. I think it will certainly be better for you in future to have it inspected here—and especially if you can
                            prevail on the Overseers to have it better assorted. the present crop I think is better handled than usual—the bundles
                            are neat, and it is very nicely put into the hhd—it is likewise in very good order, not too high in case—but they will put in Tobacco, which should either be stemm’d, or thrown away.—Bohn & Hubner who
                            bought the last crop, and who shipped it to Germany, where one of the partners saw it opened, say that if about a hhd. of
                            it had been thrown away, the remainder would have brought more than they got for the whole Johnston of the house of P.P.
                            & I. who, saw some of it opened in England, the year before I think, gave precisely the same account of it—they say
                            the same of the present crop. I am Dear Sir 
                  Yr Very humble Servt
                        
                            Geo. Jefferson
                            
                        
                     Enclosure
                                                
                            

                                
                            
                            3d. Chancery rep. [W.?] Nelson’s Chancery reports 8
                            Kaim’s Pr. Eq. fol.
                            Treatise of Equity fol.
                            Swinburne on wills. fol.
                            P. W. rep. 3. v. fol.
                            Ca. temp. Talbot. fol.
                            Bunbury’s reports fol.
                            Atkyns’s rep. 1st. & 3d. v. fol.
                            Vezey’s rep. 2. v. fol.
                            Gilbert’s reports. fol.
                            Ca. in Eq. abridged. 2. v. fol.
                            ———
                            Jacob’s introdn to the Common, civil & canon laws. 8vo.
                            Law of Devises 8vo
                     
                        
                                Uses & Trusts 8vo
                     
                        Awards 8vo
                     
                        Bills 8vo
                     
                        Covenants 8vo
                     
                        Obligations 8vo.
                            
                            Laws of US. 1st. 2d. 3d. vols 8vo.
                            Brown’s Entering clerk’s Vade mecum 8vo.
                            Danvers’ abr. 2d. & 3d v. fol.
                            Bacon’s abr’ 4. v. in 7. vol. fol.
                            Jacob’s L. D. fol.
                            Registuem brevium fol.
                            Modern entries 2d. v.
                            Rastall’s entr. fol.
                            Robinson’s entr. fol.
                            Winch’s entries. folio.
                            Dalton’s Sheriff. fol.
                            Hale’s P. C. 2. v. fol.
                            Hawkins’ P. C. fol.
                            Foster’s crown law.
                            Wingate’s Maxims fol.
                            Godbolt’s reports 4to.
                            Moore’s rep. fol.
                            Over’s
                            Hobert’s
                            Sr. W. Jones’s
                            Vaughan’s
                            T. Raymond’s
                            Shower’s ca. in parl.
                            Ld. Raymond’s 2. v. fol.
                            Fortescue’s rep.
                            Strange’s rep. 1st. vol.
                            ———
                            to James Dinsmore.
                            Stewart & Revett’s Antiquities of Athens.
                            
                         juris civiles fol.
                            Harris’s Justinian. 4to.
                            
                        Annii institutiones. 4to.
                            Taylor’s civil law. 4to.
                            Grotius
                            Puffondorf.
                            ——————
                            
                           Mr. Ogilvie
                            Mathematiques de Bezout. 3d. & 4th. vols. 8vo.
                            Ciceronis opera. note’s varior. 9. v 4to.
                            
                           Anne Randolph. & Ellen
                            Plutarch’s lives 1st. to the 6th. vol. 8vo.
                            
                           Morals 4. v. 8vo.
                            Pope’s Odyssey. 5. v. 12mo.
                            Shakespear. 3. odd vols p.f.
                     
                            Pope’s Homer’s Illiad. 1st. 3d. 4th. 5th. 6th vols. 12mo.
                            
                                Odyssey. 5. v. 12mo.
                            Dryden’s works. 6. v. 12mo.
                            Shakespeare by Theobald. the first 6. v. 12mo.
                            
                           Martha Randolph.
                            Pope’s works. 9. v. 8vo.
                            ——————
                            
                           J. W. Eppes.
                            Herodotus. 8. v. 12mo. Foulis
                            Xenophontis historia. 4. v. 8vo. Foulis.
                            Polybius. Gr. Let. 3. v. 8vo.
                            Caesar fol. Foul.
                            Cornelius Nepos. Lat. Eng. by Arrol. 8vo.
                            Homeri Ilias. Gr. 2. v. fol. Foulis
                            
                        Odysseus. Gr. 2. v. fol. Foulis.
                            Horace de Dacier. Lat. Fr. 10. v. 8vo.
                            Ciceronis opera. Lat. 20. v. 16s. Foulis
                            
                           Th. J Randolph
                            Herodotus Gronovii. Gr. Lat. fol.
                            Diodorus Siculus. 2. v. fol.
                            Anacharsis. Eng. 5. v. 8vo. Eng.
                            Potter’s Antiquities. 2. v. 8vo.
                            Justin. 12mo.
                            Dionysius Halicarnasseus
                            Quintus Curtius varior. 8vo.
                            Polybius. Gr. Lat. 3. v. 8vo.
                            Livius. p. f. 
                            Livii selecta. 12mo.
                            Caesar Delphini. 8vo.
                            Cornelius Nepos. 12mo. Foul.
                            Appianus. variorum. 2. v. 8vo.
                            Tacitus. varior. 2. v. 8vo.
                            Suetonius. Delph. 8vo.
                            Valerius Maximus. 12mo.
                            Velleius Patereulus. Delph. 8vo.
                            Buchanani historia Scotiae. 8vo.
                            Fisher’s Young mans’s companion 12mo.
                            Epictetus. Gr. p. f. Foul.
                            Antoninus. Gr. Lat. 12mo. 
                            Plato. Gr. Lat. 12. v. 8vo.
                            Morale et bonheur. p. f.
                            Liturgia Anglicana. Gr. 12mo.
                            Yorick’s sermons. odd vol.
                            Ward’s Mathematics. 8vo.
                            Mc.Laurin’s Algebra. 8vo.
                            Arithmetica Universalis Newtoni. 8vo.
                            Price on annuities. 8vo.
                            Euclid. Eng. 8vo.
                            Hutton’s Mathematical tables. 8vo.
                            Martin’s Philosophical grammar. 8vo.
                            Martin’s Philosophia Britannica. 3. v. 8vo.
                            Helsham’s lectures. 8vo.
                            Cluverii geographia. p. f.
                            Strabo Gr. Lat. fol.
                            Pausanias Gr. Lat. fol.
                            Homeri Ilias. Gr. lat. cum scholiis Didymi. 4to.
                            do.Clarke. 2d. vol. 8vo.
                            Virgil Delph. 8vo.
                            do.Foulis. 12mo.
                            Quintus Coluthuis. Gr. Lat. 8vo.
                            Phaedrus. 12mo.
                            Aristophanes Gr. Lat. 6. v. 8vo.
                            do.Gr. Lat. p. f.
                            Theocritus Gr. Lat. 4to. Foul.
                            Ovid de arte amandi. 12mo.
                            Pindar. 3. v. p. f. Foul. Gr.
                            Poetae minores. 12mo. Foul.
                            Addison’s works. 1st. v. 12mo.
                            Musae Anglicanae. 3. v. 12mo.
                            Buchanani Psalmorum libri. 12mo.
                            Excerpta ex Luciani operibus. à Kent. 8vo.
                            Lucretius. 12mo. Foul.
                            Lucretius by Creech. 2. v. 8vo.
                            Horatius Delphini. 8vo.
                            Horatius. Foulis. 12mo.
                            Horace by Francis. 4. v. 12mo.
                            Juvenalis et Persius. Delph. 8vo.
                            Quinctilianus de institutione Oratoriâ. 4to.
                            Blair’s lectures. 1st. vol. 4to.
                            Isocratis opera omnia. Gr. Lat. 3. v. 8vo.
                            Lysiae opera omnia. Gr. Lat. 2. v. 8vo.
                            Ciceronis orationes selectae Delph. 8vo.
                            Scapulae Lexicon. fol.
                            Hederici Lexicon. 4to.
                            Portroyal Gr. grammar by Nugent 8vo.
                            Ruddiman’s larger Latin grammar 8vo.
                            Exercises of Syntax. 12mo.
                            Tooke’s Diversions of Purley 8vo.
                            Barrington’s Orosius. Saxon & English. 8vo.
                            Auli Gellii noctes Atticae. p. f.
                            
                           TM. Randolph
                            Josephus. by Lestrange. fol.
                            Clarendon’s history. 3. v. fol.
                            Temple’s works 2. v. fol.
                            Guthrie’s history of England & Ralph’s continuation 5. v. fol.
                            Etats Unis de Mazzei. 4. v. in 3. 8vo.
                            Marshal’s Life of Washington. 4. v. 8vo.
                            Hippocratis Aphorismata. p. f.
                            Plinii Historia Naturalis. fol.
                            Shaftesbury’s Characteristics. 3. v. 12mo.
                            Platonis opera. Gr. Lat. fol.
                            Montaigne. Eng. 2. v. 8vo.
                            Tillotson’s works. 2. v. fol.
                            Grotius de veritate religionis Christianae. 8vo.
                            Code de l’humanité. 13. v. 4to. par Felice.
                            Tucker’s Blackstone 5. v. 8vo.
                            Hooker’s Ecclesiastical polity. fol.
                            Machiavel.
                            Mirabeau, Turgot &c 8vo.
                            Bolingbroke to Windham 8vo.
                            
                        ’s Dissertation on parties. 8vo.
                            
                        ’s Oldcastle’s remarks 8vo.
                            Parliamentary Manual. 12mo.
                            Debates in the H. of Lords 7. v. 8vo.
                            
                        in the H. of Commons. 13. v. 8vo.
                            Irish Debates. 2. v. 8vo.
                            Postlethwayt’s Dictionary. 1. of the vols only. fol.
                            Voyages de la Grece 4. v. 8vo. de Guys
                            Lettres de Savary sur l’Egypte 3. v. 8vo.
                            Egypte de Volney. 2. v. 8vo.
                            Darwin’s Botanic garden. 8vo.
                            
                        Zoonomia. 3. v. 8vo.
                            Spectator. an odd vol.
                            Connoisseur. an odd vol. 
                            Rabelais. 5. v. 12mo. 2d. wanting
                            Dictionary of Arts & sciences. 4. v. 8vo.
                            Bacon’s works. 4. v. fol.
                            Locke’s works. 3. v. fol.
                            Milton’s Prose works. 2. v. fol.
                            Thucydides Gr. Lat. notes varionum Dicken. fol.
                            Thucydides Eng. by Smith. 2. v. 4to.
                            Xenophontis Cepopaedia. Gr. Lat. Hutchinson. 4to.
                            Bryant’s Mythology. 3. v. 4to.
                            Sallust. Delph. 8vo.
                            [Aelianus] Perzonii. 2. v. 8vo.
                            Blair’s Chronology. fol.
                            Puffendorf’s introdn to the hist. of Europe 1st. v. 8vo.
                            Stackhouse’s history of the Bible. 5. v. 8vo.
                            Auctores rei rusticae. Cato. Varro &c. p. 8vo.
                            Dobson’s Commentary on fixed dir. 8vo.
                            Plinii historia Naturales. Varior. 3. v. 8vo.
                            Goldsmith’s Animated: Natare. 4. v. 8vo.
                            Digges’s Stratioticos. 8vo.
                            Description of Nairne’s electrical machine. 8vo.
                            Epicteti Manuel. Gr. Lat. 4to.
                            Theophrasti careteses. Gr. Lat. 12mo. Foulis
                            Boetius de Consolatione. 12mo. Foulis.
                            Minucii Felicis Octavius. 12mo. Foulis.
                            Hume’s essays. 1st. vol. 8vo.
                            The Bible 4to.
                            
                                
                                    
                                        Novum testamentum Gr. 
                                        8vo. Lond. 1728.
                                    
                                    
                                         
                                  do.
                                        12mo. Lond. 1743 Bower
                                    
                                    
                                        
                                  do.
                                        12mo. Lond. 1730 Tonson
                                    
                                
                            
                            Testamentum vetus LXXII. et novum. 3 v. 12mo. Cantab. 1665
                            Hammond’s New testament. fol.
                            Clarke’s concordance. 12mo.
                            
                            
                                
                                    
                                        Liturgia Anglicana 
                                        Gr. 12mo.
                                    
                                    
                                        
                                  do.
                                        Lat. 12mo.
                                    
                                
                            
                            Mori opera. 2. v. fol.
                            Puffendorf de officio hominie et civis. Johnson 8vo.
                            Carey’s reports in Chancery 16.
                            Reports in Chancery tempore Finch. fol.
                            Vernon’s reports. 2. v. fol.
                            Wythe’s Chancery decisions. fol. & 8vo.
                            Cragii Jus feudale. fol.
                            Glanvil. 12mo.
                            Bracton. fol.
                            Les tenures de Monsr. Littleton. p. f.
                            Perkins’s treatise on the laws of England. p. f.
                            Coke on Littleton. fol. defective.
                            Coke’s Institutes. 3. v. fol.
                            Viner’s abr F. to Y. inclus. 10. v. fol.
                            Blackstone’s commentaries. 1st. & 4th. vols. 4to.
                            Laws of the US. 4. v. 8vo.
                            Laws of Virga. various edns.
                            Brownlow’s entries
                            Clerk’s guide by Manly. 8vo.
                     Brown’s Modus entrandi. 2. v. 8vo.
                            Pigott’s Conveyancing. fol.
                            Brydall’s conveyancer. 8vo.
                            Law of bailments. 8vo.
                            
                            
                                
                                    
                                    trover.
                                    
                                
                                
                                    
                                    Plowden’s reports.
                                    French. fol
                                
                                
                                    
                                    do.
                                    English. fol.
                                
                                
                                    
                                    Croke’s rep. 3. v.
                                    fol.
                                
                                
                                    
                                    Siderfin’s
                                    fol.
                                
                                
                                    
                                    Shower’s
                                    2. v. fol.
                                
                                
                                    
                                    Levinz’s
                                    2. v. fol.
                                
                                
                                    
                                    Andrews’
                                    fol.
                                
                                
                                    
                                    Cases in L. & Eq. or 10th. Modern. fol.
                                
                                
                                    
                                    Report of the case of Kampier & Hawkins in the G. C.
                                        of Virga. 8vo.
                                
                                
                                    
                                    Washington’s reports. 2. v. 8vo.
                                
                                
                                    
                                    Call’s reports. 2. v. 8vo.
                                
                                
                                    Law Ecclesl.
                                    Nelson’s letters testamentary. 8vo.
                                
                                
                                    Politics.
                                    Xenophontis Hiero. sive de regno. 12mo. Foul.
                                
                                
                                    
                                    Proceedings of the Virginia convention
                                
                                
                                    Mathematics.
                                    Emerson’s Algebra. 8vo.
                                
                                
                                    pure.
                                    Simpson’s Algebra. 8vo.
                                
                                
                                    
                                    Rowlett’s tables. 4to.
                                
                                
                                    
                                    Maseri’s principles of life annuities. 4to.
                                
                                
                                    
                                    Euclid by Simpson. 4to.
                                
                                
                                    
                                    Gibson’s surveying. 8vo.
                                
                                
                                    
                                    Treatise on gauging. 8vo.
                                
                                
                                    Astronomy
                                    Gadberry’s doctrine of nativities. p. fol.
                                
                                
                                    Geography
                                    Guthrie’s geography 2. v. 4to.
                                
                                
                                    
                                    Pinkerton’s geography. 2. v. 8vo.
                                
                                
                                    
                                    Sandy’s travels. fol.
                                
                                
                                    
                                    Notes on Virginia. 8vo. 2. copies.
                                
                                
                                    
                                    Atlas by Arrowsmith & Lewis 4to.
                                
                                
                                    
                                    Plans of forts in America 8vo.
                                
                                
                                    Fine arts.
                                    
                                
                                
                                    Architecture.
                                    LeRoy’s Ruins of Athens. fol
                                
                                
                                    Sculpture
                                    Spence’s Polymetis. fol.
                                
                                
                                    Poetry. Epic.
                                    Homeri Ilias et Odyssea. Barnes. 2. v. 4to.
                                
                                
                                    
                                    Homeri Odysseus. Gr. Oxon. 8vo.
                                
                                
                                    
                                    Virgil. 12mo.
                                
                                
                                    
                                    Dryden’s Virgil. 3. v. 12mo.
                                
                                
                                    
                                    Milton’s Paradise lost & regained. Baskerville 2. v.
                                        8vo.
                                
                                
                                    
                                    Ossian. 2. v. 8vo.
                                
                                
                                    
                                    Statius. varior. 8vo.
                                
                                
                                    Romance.
                                    Ovidii Metamorphoseon. Delph. 8vo.
                                
                                
                                    
                                    Constantia Philips. 2d. & 3d. v. 12mo.
                                
                                
                                    Tragedy.
                                    Francklin’s Sophocles. 2. v. in 1. 4to.
                                
                                
                                    
                                    Aeschylus. Gr. Lat. 2. v. p. 4to. Foul.
                                
                                
                                    
                                    Euripidis Medea et Phaenissae. Gr. Lat. Piers. cum
                                    scholii
                                
                                
                                    
                                    Potter’s Euripides. 2. v. 4to.
                                
                                
                                    
                                    Joddrell’s illustrations of Euripides. 8vo.
                                
                                
                                    
                                    Shakespear by Johnson & Steevens with the
                                        Supplement. 12. v.
                                
                            
                            
                         varior. 2. v. 8vo.
                            Fawkes’s Theocritus. 8vo. 
                            Bion et Moschus. Gr. Lat. note’s Heskin. 8vo.
                            Virgilii Bucolica Rami. 12mo.
                            Callimachus. Gr. fol. Foul.
                            Tyrtaeus. Gr. Lat. 4to. Foul.
                            Anacreon, Sappho, et Alcaeus. Gr. Lat. 12mo.
                            Anacreon. Gr. Forster. 12mo.
                            Moore’s Anacreon. p. 8vo.
                            Tibullus et Propertius. 12mo. Foul.
                            Vida. 12mo.
                            Musae Anglicanae. 3. v. 12mo.
                            Cowley’s works. fol.
                            Psalterion. Gr. Lat. 12mo.
                            Luciani opera. Gr. Lat. Gesneri. sholiis et notis 3. v. 4to. Amst. 1743.
                            Lucretius. Lond. Tonson. 1712. 4to.
                            do.   Tanaquil Fabri. 12mo.
                            Hurd’s Horace. 2. v. 12mo.
                            Petronius. notis varior. 8vo.
                            Swift’s works. 13. v. 12mo.
                            Praedium Rusticum.
                            Pursuits of Literature. 8vo.
                            Hudibras. p. f.
                            Plinii epistolae. 12mo.
                            Artis Logicae. Aldrich. 12mo.
                            Demetrius Phalereus de elocutione. Gr. Lat. Foulis. 8vo. 
                            Cambray on eloquence. 12mo.
                            Demosthenis orationes selectae. Mounterey. 8vo.
                            Oeuvres de Demosthene & d’Eschine par Auger. Fr. 5. v. 8vo.
                            Discours de Lycurgue, d’Andocide &c. par Auger. Fr. 8vo.
                            Isocrate d’Auger. 3. v. 8vo.
                            Greek grammar of Gloucester. 8vo.
                            Basilii Fabri thesaurus erudetionis Schlosticae. fol.
                            Thesaurus linguae Latinae Cowper. fol.
                            Littleton’s dict. Lat. Eng. 4to.
                            Ainsworth’s dict. Lat. Eng. abridged 8vo.
                            Gradus ad Parnassum. 12mo.
                            Ash’s Introduction to Lowthe’s grammar. 12mo.
                            Walker’s dictionary. 8vo.
                            Harris’s Philological enquiries. 8vo.
                            Blackwell’s sacred classics. 2. v. 12mo.
                            Lowth de Poesi Hebraeorum. 8vo.
                            Longinus. Gr. Lat. Tollii. 4to.
                            Claesse’s Mohawk liturgy. p. 4to.
                            American Encyclopedia. 18. v. 4to.
                            Erasmi Adagiorum epitome. p. f.
                            Bacon’s advancement of learning. p. fol. Eng.
                            
                    
               